           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


DANNY RAY REISMAN,                             )
                                               )
                     Petitioner,               )
                                               )
v.                                             ) Case No. CIV 18-034-RAW-KEW
                                               )
JOE M. ALLBAUGH, Warden,                       )
                                               )
                     Respondent.               )

                                   OPINION AND ORDER

       This action is before the Court on Respondent=s motion to dismiss Petitioner=s

petition for a writ of habeas corpus as barred by the statute of limitations. Petitioner, an

inmate in the custody of the Oklahoma Department of Corrections who is incarcerated at

Lawton Correctional Facility in Lawton, Oklahoma, attacks his conviction and sentence in

Carter County District Court Case No. CF-2012-25 for First Degree Rape.

       Respondent alleges the petition was filed beyond the one-year statute of limitations

imposed by the Antiterrorism and Effective Death Penalty Act of 1996, codified at 28

U.S.C. ' 2244(d) (AEDPA):

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

       (B) the date on which the impediment to filing an application created by
       State action in violation of the Constitution or laws of the United States is
       removed, if the applicant was prevented from filing by such State action;
       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or

       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.
       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation under
       this subsection.

28 U.S.C. ' 2244(d).

       The record shows that on April 3, 2014, Petitioner=s judgment and sentence was

affirmed by the Oklahoma Court of Criminal Appeals (OCCA) on direct appeal in Reisman

v. State, No. F-2013-243 (Okla. Crim. App. Apr. 3, 2014) (Dkt. 9-5). His conviction

became final 90 days later on July 2, 2014. See Fleming v. Evans, 481 F.3d 1249, 1257-

58 (10th Cir. 2007); Locke v. Saffle, 237 F.3d 1269, 1273 (10th Cir. Jan. 31, 2001) (holding

that a conviction becomes final for habeas purposes when the 90-day period for filing a

petition for a writ of certiorari to the United States Supreme Court has passed). The

statutory year for filing a habeas petition began the next day on July 3, 2014. Without the

benefit of statutory tolling, the one-year limitation period would have expired on July 3,

2015. See 28 U.S.C. ' 2244(d)(1)(A).

       Pursuant to 28 U.S.C. ' 2244(d)(2), the statute of limitations is tolled while a

properly-filed application for post-conviction relief or other collateral review of the

judgment at issue is pending. On May 15, 2015, with 49 days left in the one-year

limitation period, Petitioner filed a post-conviction application in the trial court,

challenging his conviction (Dkt. 9-6). The application was denied on January 22, 2016
(Dkt. 9-7).

        On February 2, 2016, Petitioner attempted to appeal the denial of post-conviction

relief to the OCCA, but his notice of intent to appeal was filed in the trial court one day too

late (Dkt. 9-8). On February 22, 2016, he sought permission from the trial court to initiate

an appeal out of time (Dkt. 9-9). On October 18, 2016, the trial court found Petitioner=s

filing was untimely through no fault of his own and recommended to the OCCA that

Petitioner be granted an appeal out of time of the denial of post-conviction relief (Dkt. 9-

10).1

        On November 4, 2016, Petitioner filed in the OCCA a APetition for Appeal Out of

Time@ in Case No. PC-2016-1012 (Dkt. 9-15), and on December 14, 2016, the OCCA

granted Petitioner the opportunity to file an appeal out of time (Dkt. 16 at 2). The OCCA

instructed Petitioner to Alodge the appeal@ of the trial court=s order denying him post-

conviction relief in accordance with the applicable OCCA rules within thirty (30) days of

December 14, 2016--or no later than January 13, 2017. Id. Petitioner was expressly

advised that he was required to include a certified copy of the district court=s order denying


        1
          In an attempt to speed the trial court=s decision on whether to grant him an appeal out of
time in his post-conviction proceedings, Petitioner sought writs of mandamus in the OCCA in Case
Nos. MA-2016-592 and MA-2016-846 on July 6, 2016, and September 19, 2016, respectively
(Dkts. 9-11, 9-12). Because he failed to properly serve the adverse party, however, on July 27,
2016, the OCCA declined jurisdiction in Case No. MA-2016-592 and dismissed the case (Dkt. 9-
13 at 2). On November 10, 2016, the OCCA dismissed Petitioner=s request for writ in Case No.
MA-2016-846 as moot following the trial court=s October 18, 2016, recommendation that
Petitioner be afforded an appeal out of time of his denial of post-conviction relief (Dkt 9-14 at 2).
These proceeding had no effect on the deadline for federal habeas corpus filing.

                                                 3
him post-conviction relief as part of his appeal. Id. The OCCA issued its mandate, as no

further action was necessary. Id.

       Based on the above dates, the AEDPA limitation period was tolled for the time

between May 15, 2015 (the date Petitioner first initiated post-conviction proceedings in the

trial court 49 days prior to expiration of the AEDPA statute of limitations), and January 13,

2017 (the last day Petitioner could properly file an appeal in the OCCA of the trial court=s

denial of post-conviction relief pursuant to the OCCA=s order). 2 Thus, the statute of

limitations began running again on January 14, 2017. Because Petitioner already had

exhausted all but 49 days of his statutory year, he had an additional 49 days until March 3,

2017, to file a petition in this Court, unless he could demonstrate another statutory or

equitable tolling event that would have further extended the filing date.

       On November 17, 2017, after expiration of the limitation period, Petitioner filed

another Apetition@ in the OCCA, requesting a post-conviction Aappeal out of time@ in Case

No. PC-2017-1174 (Dkt. 9-17). He attached to the pleading the OCCA=s December 14,

2016, order that had granted him permission to file a post-conviction appeal out of time

and had instructed him to do so according to all OCCA rules, specifically requiring him to


       2
          Respondent contends it is debatable whether Petitioner=s time should be tolled during the
period between February 2, 2016 (the filing of his notice of intent to appeal his post-conviction
application) and February 22, 2016 (the filing of his initial AApplication for Post-Conviction
Relief,@ later construed by the trial court to be a request for an appeal out of time). Petitioner does
not account for the 20-day period between these filings. Even assuming for purposes of statutory
tolling that the time was tolled during this period, the petition still is not timely. Respondent also
asserts Petitioner=s unexplained delay also weighs against his plea for equitable tolling.


                                                  4
file his appeal within 30 days and to attach a certified copy of the trial court=s order denying

post-conviction relief. Id. at 15. On December 4, 2017, the OCCA issued an Order

Declining Jurisdiction in Case No. PC-2017-1174 (Dkt. 9-18 at 3). The Order stated that

APetitioner=s pleading requesting post-conviction relief does not contain a copy of the trial

court order or records sufficient to prove he was denied post-conviction relief in the District

Court.@ Id. The AEDPA provides that A[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation under

this subsection.@ 28 U.S.C. ' 2244(d)(2) (emphasis added).           AA state postconviction

application is >properly filed= if it satisfies the State=s requirements for filing such a

pleading.@ Robinson v. Golder, 443 F.3d at 720 (citing Habteselassie v. Novak, 209 F.3d

1208, 1210 (10th Cir. 2000)); see also Artuz v. Bennett, 531 U.S. 4, 8 (2000). Whether an

application for state post-conviction relief is Aproperly filed@ is determined by state

procedural law. Garcia v. Shanks, 351 F.3d 468, 471 (10th Cir. 2003).

       Petitioner never properly filed an appeal to the OCCA of the trial court=s post-

conviction ruling. He requested an appeal out-of-time of the trial court=s denial of his

post-conviction application, and that request was eventually granted by the OCCA on

December 14, 2016 (Dkt. 9-16 at 2). The OCCA instructed Petitioner to file his out-of-

time appeal within thirty (30) days, or by January 13, 2017, which Petitioner did not do.

When Petitioner eventually filed another appeal of the trial court=s order, he did so



                                               5
improperly by not including, among other things, a certified copy of the trial court=s order.

Thus, the OCCA declined jurisdiction over the appeal and dismissed it (Dkt. 9-17, 9-18).

Petitioner=s subsequent attempt on November 17, 2017, to appeal the trial court=s order did

not serve to toll the statute of limitations, because it was not properly filed according to

state law. 28 U.S.C. ' 2244(d)(2); Loftis v. Chrisman, 812 F.3d 1268, 1272 (10th Cir.

2016); Robinson, 443 F.3d at 720.

       For the reasons set forth above, the Court finds the statute of limitations expired on

March 3, 2017. The record shows the habeas corpus petition was filed in this Court on

January 26, 2018. Petitioner=s declaration in the petition states it was placed in the prison

mail system on January 17, 2018 (Dkt. 1 at 13). Under the Aprison mailbox rule@ of

Houston v. Lack, 487 U.S. 266, 270, 276 (1988), the earlier date is the filing date. Using

this earlier date, however, does not make the petition timely, because it was filed 320 days

after the March 3, 2017, expiration of the statute of limitations.

       Petitioner argues in his response to the motion to dismiss that the limitation period

should be equitably tolled, because he is ignorant of the law, he had no funds to hire a post-

conviction attorney, and he had limited access to the inadequate prison law library (Dkt.

10). Equitable tolling of ' 2244(d)(1)=s one-year statute of limitations is available Aonly in

rare and exceptional circumstances.@ York v. Galetka, 314 F.3d 522, 527 (10th Cir. 2003).

Generally, equitable tolling requires a litigant to establish two elements: A(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in



                                              6
his way.@ Lawrence v. Florida, 549 U.S. 327, 336 (2007) (citation omitted). A habeas

petitioner bears a A>strong burden to show specific facts to support his claim of

extraordinary circumstances and due diligence.=@ Mack v. Falk, 509 F. App=x 756, 760

(10th Cir. 2013) (quoting Yang, 525 F.3d at 928).

       Petitioner claims that following his direct appeal, he Atook the time to gather up the

necessary information and documents, and for several months [his] family searched for an

attorney to represent [him]@ (Dkt. 10 at 1). He eventually realized he would have to

proceed pro se and began to educate himself on the law. He, however, waited for most of

the one-year limitation period before taking any action to collaterally attack his conviction.

While he focuses on what occurred after he filed a postconviction application 49 days

before the expiration of the statute of limitations, he fails to adequately address why he

took so long to commence post-conviction proceedings in the trial court.

       Petitioner also blames the trial court for his delay, because it failed to timely send

him its January 28, 2016, order denying post-conviction relief, resulting in his untimely

notice of intent to appeal. As discussed above, however, this problem was remedied by

the OCCA=s granting him leave to file a post-conviction appeal out of time. The time

involved in receiving permission for the out-of-time appeal was tolled in the calculation of

the statute of limitations, so he suffered no harm from the delay. Petitioner=s complaint

that he received incorrect information from a prison law clerk concerning his post-

conviction appeal also is insufficient to affect the limitation period. After careful review,



                                              7
the Court finds these circumstances are not extraordinary, and he has failed to demonstrate

his diligence.

       The Court further finds Petitioner has failed to make a Asubstantial showing of the

denial of a constitutional right,@ as required by 28 U.S.C. ' 2253(c)(2). In addition, he has

not shown Aat least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether [this] court was correct in its procedural ruling.@ Slack v. McDaniel,

529 U.S. 473, 484 (2000). Therefore, a certificate of appealability cannot be issued.

       ACCORDINGLY, Respondent=s motion to dismiss time-barred petition (Dkt. 8) is

GRANTED, and this action is, in all respects, DISMISSED. Furthermore, Petitioner is

DENIED a certificate of appealability.

       IT IS SO ORDERED this 14th day of March 2019.




                                              8
